Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/02/2021 have been fully considered but they are not persuasive. 
With respect to the rejection of claims under 35 USC 103, the applicant argues that it would not have been obvious to substitute the LEDs of Padmanabhan with a beam splitter or grating to divide a single source into a plurality of beams. The examiner took official notice of the fact that it is obvious and well known in the art to substitute a plurality of sources for a single source divided by a beamsplitter or grating and provided some evidence to that fact.  The applicant challenged that assertion so further evidence is spelled out below. 
Jones et al. U.S. Patent 5,999,256 expressly notes that a plurality of light sources can be used, or a single light source split with the use of a beam splitter or grating for a flow cell measurement device. 
For this reason, the claims are rejected as described below. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim(s) 1, 4-13, 15, 17-20, and 21-24  rejected under 35 U.S.C. 103(a) as being unpatentable over Padmanabhan U.S. Publication 2005/105077 in view of Jones U.S. Patent 5,999,256.
With respect to claim 1 and 21, Padmanabhan discloses a cytometer comprising:
At least one fluidic channel for providing at least one analyte into at least one region of interest (Figure 7, flow channel 50)
At least one radiation transport system for providing visible, IR, or UV excitation radiation for exciting analytes traversing the at least tone region of interest so that the analytes emit or scatter radiation signal upon receiving such radiation (Figure 7, light emitters 22a, P.0084)
A radiation collection system for collecting radiation signals emitted from the at least one region of interest (Figure 7, light detectors 24a, P.0083)
Wherein the radiation transport system is adapted to provide excitation radiation comprising a plurality  of excitation radiation intensity peaks (P.0088. peaks = Gaussian spots, Figure 9)
Means for measurement of speed of the analyte within the fluidic channel based on the collected signals emitted from the region of interest, the means for measurement of speed comprising timing means for obtaining the time in between maxima signals emitted by the analyte (P.0089)
Wherein the plurality of excitation radiation intensity peaks extend through the width of the fluidic channel, the distance between the intensity peaks being known and being between half to twice the average diameter, so that the analyte emits a signal comprising a maximum in intensity upon crossing each excitation radiation peaks (P.0088, P.0090)

Jones discloses a particle measurement system comprising:
At least one radiation transport system comprising a beam splitter for splitting excitation directing it into a plurality of wave beams (Col.6, l 19-29)
It would have been obvious to one of ordinary skill in the art at the time of the invention to exchange the plurality of sources of Padmanabhan for a single source, as in Jones, split into a plurality of beams.  This equivalence and interchangeability of a plurality of light sources or a single light source split with a beam splitter is well known in the art and described by Jones.  Using a single light source as in Jones, split into more than one beam with either a grating or a beamsplitting prism, allows for common characteristics (source degradation, noise in the line, error in intensity) across the plurality of beams. 
Jones and Padmanabhan both fail to disclose using waveguides to contain the beams to traverse from the source to the sample. However, waveguides are well known in the art for managing light beams.  Waveguides contain and control the travel of light, in order to minimize ambient noise, control directionality, provide freedom of geometry.  One of ordinary skill in the art would recognize using waveguides throughout the device of Padmanabhan to direct light from the source to the sample for the benefits described above. 

With respect to claims 4-13, 15, 17-20, 22-24, Padmanabhan discloses all of the limitations as applied to claim 1 above.  In addition, Padmanabhan discloses:
A plurality of regions of interest and a plurality of radiation transport systems for providing radiation of different wavelengths to each region of interest (Figure 11, Figure 14, P.0095)
Each of the plurality of radiation transport systems is adapted for measurement of speed of the analyte (P.0106)
The plurality of regions of interest and plurality of radiation transport systems are arranged along a plurality of fluidic channels (Figure 11, Figure 14)
The radiation signal collection system comprises an integrated photoelectric system (P.0116, P.0189)
The fluidic channel, the radiation collection system and the at least one radiation transport system are integrated in a single unit (P.0116, P.0189)
Spectroscopic analysis means for analyzing the radiation collected from the at least one region of interest (P.0159)
A radiation source for emitting excitation radiation adapted for generating fluorescence emissions in analytes traversing the at least one region of interest, the radiation collection system being adapted for collecting fluorescence emissions from the analyte (P.0113)
A process module for identifying an analyte taking into account measured speed (P.0090, P.0092, P.0019, P.0066)
Comprising sorting means for sorting analytes depending on identification (P.0066, P.0116)
Control means for generating a control signal at a time when the at least one analyte is estimated to pass a particular location in the sensing system for triggering an action on the analyte or triggering pulsed analysis, where triggering is based on the measured speed (P.0091, time of flight measurement is used to trigger pressures applied for analysis)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787.  The examiner can normally be reached on Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA C BRYANT/         Examiner, Art Unit 2877